Citation Nr: 1449774	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-02 644	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to September 21, 2012 and in excess of 30 percent beginning September 21, 2012 for eczematous and seborrheic dermatitis (skin disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to February 1953.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  An August 2013 rating decision granted a 30 percent rating for the Veteran's skin disorder, effective September 21, 2012.  The Veteran continued his appeal.  This case was remanded for additional development in August 2012, June 2013, and October 2013.

In May 2014, the Board of Veterans' Appeals (Board) remanded the issue on appeal to the RO to obtain additional treatment records and a current evaluation of the Veteran's skin disorder, to include answering noted questions about the disorder.  

Additional VA treatment reports were subsequently added to the record.  A VA skin evaluation, with responses to the Board's questions, was conducted in May 2014.  Consequently, there has been substantial compliance with the July 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 21, 2012, the Veteran's skin disorder involved less than 20 percent of the entire body or less than 20 percent of the exposed area affected; system therapy such as corticosteroids or other immunosuppressive drugs were not required for a total duration of six weeks or more during the previous year.   

2.  Beginning September 21, 2012, the Veteran's skin disorder involved more than 20 percent of the entire body or 20 percent of the exposed area affected but not more than 40 percent of the entire body or affected area; constant or near-constant system therapy such as corticosteroids or other immunosuppressive drugs were not required during a 12-month period.   
3.  Compensable scarring or disfigurement is absent prior to September 21, 2012; only one characteristic of disfigurement, hypopigmentation in an area exceeding 39 sq. cm, was shown on evaluation in September 2012, at which time the veteran complained that three scars were painful.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent prior to September 21, 2012 and in excess of 30 percent beginning September 21, 2012 for the Veteran's service-connected skin disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, § 4.118, Diagnostic Codes 7800-7806 (2008), (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  In compliance with the duty to notify, the Veteran was informed in the February 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In accordance with the requirements of VCAA, the February 2008 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional relevant private evidence was subsequently added to the case after the February 2008 letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant skin evaluations are of record, with the most recent evaluation in July 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA evaluations obtained in this case are adequate, as they provide his current symptomatology.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  




Analysis of the Claim

The Veteran was granted entitlement to service connection for a skin disorder by rating decision in February 1954 and assigned a 10 percent rating effective February 18, 1953.  A claim for increase was received by VA in February 2008.  An increased rating was denied by rating decision in March 2008; the Veteran was notified of the denial later in March 2008, and he timely appealed.  An August 2013 rating decision granted an increased rating of 30 percent for the Veteran's skin disorder, effective September 21, 2012 under Diagnostic Code 7806.   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The December 2008 Statement of the Case discussed both the old and new regulations.  Consequently, the Board will apply both the old and new regulations in this case.

Under Diagnostic Code 7806, a noncompensable evaluation is warranted for dermatitis where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014). 

Diagnostic Code 7806 also provides for alternate rating on the basis of disfigurement of the head, face, or neck under Diagnostic Code 7800, or scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Stated another way, the Veteran's skin disability may be rated under Diagnostic Codes 7800-7805 if the rating criteria under those codes warrant a higher rating than a rating using the schedular criteria of Diagnostic Code 7806.  Id.

Diagnostic Code 7800, in effect prior to October 23, 2008, provided ratings for disfigurement of the head, face, or neck.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  Id.

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

After October 23, 2008, under Diagnostic Code 7800, a 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

The Board notes that the characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, remained unchanged by the amendments of October 2008.
Diagnostic Codes 7801 and 7802 continued to provide for assignment of disability evaluations on the basis of surface area of the affected scars.

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2014).

The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).

The Veteran complained on VA skin evaluation in March 2008 of worsening skin problems for the previous six months to a year, with itching and cracking skin behind his ears, for which he uses medication.  He was able to perform his activities of daily living.  On medical evaluation, the Veteran's scalp and face were clear.  There were keratotic plaques on his upper and lower extremities.  No more than 5 percent of either the entire body or exposed areas was affected by the Veteran's seborrheic dermatitis.  The diagnoses were seborrheic dermatitis and xerotic eczema.
It was reported on dermatology consultation in November 2008 that the Veteran's forehead was not responding to medication.

The Veteran complained on VA skin evaluation in December 2009 of dryness, itching, flaking, and cracking of the ears.  He used a special shampoo, cream, and drops.  He noted scaly areas of the forehead and pink and red spots all over his body.  He denied any systemic symptoms such as fever or weight loss.  Physical examination revealed mild diffuse xerosis.  His scalp, ears, nasolabial folds, and eyebrows were without flaking or scaling.  There were many ill-defined pink papules with some adherent scale across his forehead and temples.  His trunk, extremities, and feet were clear.  Seborrheic dermatitis affected 0 percent of body surface; actinic keratosis affected less than 5 percent of body surface; xerotic dermatitis, also known as dry skin, affected 70 percent of body surface.  The diagnoses were seborrheic dermatitis, well controlled; mild xerosis, with no evidence of flare-ups; and actinic damage and actinic keratosis, not related to seborrheic dermatitis.

The Veteran complained on VA skin and scar evaluations in September 2012, which included color photographs, that his skin condition had gotten worse, with increased itching impacting on his ability to work.  Skin examination revealed scars on the hairline, forehead, front of the face, and behind the ears.  Three of the scars were painful.  The scars ranged from 2 x1 cm to 10 x 5 cm.  Some of the scars were red and some had a dry, scaly rash.  The approximate total area of the head, face, and neck with hypopigmented or hyperpigmented areas was 109 cm.  In the previous 12 months, he had been treated with constant or near-constant immunosuppressive retinoids, Pimecrolimus 1 percent, and constant or near-constant topical corticosteroids, Desonideo 0.5 percent.  The Veteran's eczema involved between 5 and 20 percent of both total body area and exposed body area.   There was no limitation of function.  The Veteran contended that his scars were very uncomfortable, itchy, and dry.  They were very distracting at work, as he needed to take breaks during the day to apply medication to alleviate his symptoms.  The diagnoses were eczematous dermatitis, seborrheic dermatitis, and actinic keratosis.

According to a July 2013 report from the examiner who evaluated the Veteran in September 2012, in response to a June 2013 Board remand, the Veteran's seborrheic dermatitis and eczematous dermatitis covered between 5 and 20 percent of exposed body area.

It was reported in VA treatment records for March 2013 that the Veteran had seborrheic dermatitis of the face and scalp, which had improved clinically but was still very itchy on the scalp and behind the ears.

A VA skin evaluation was obtained in May 2014 response to the Board's May 2014 remand.  It was noted that the Veteran was not taking oral medications; he was using special shampoo, cream, and drops for his skin condition.  He used Atarax by mouth, which is an antihistamine.  He had a total of six scars of the forehead, nose, each ear, neck, and chin.  The scars included a forehead scar of 15 cm x 24 cm, a nasal scar of 9 cm x 7 cm, a right ear scar of 10 cm x 4 cm, a left ear scar of 10 cm x 4 cm, a neck scar of 10 cm x 5 cm, and chin scar of 9 cm x 4 cm.  There was no visible or palpable tissue loss; the surface contour of the scars was minimally elevated on palpation; and the skin was hypopigmented without abnormal texture.  The scars were not deep or painful; the scars did not adhere to underlying tissue; no underlying soft tissue was missing; the skin was not indurated and inflexible; and there was no loss of function due to any scar.  The Veteran was no longer working.  In the past, he had increased pruritis when he worked.  He wore a hat to protect his skin from the sun.  He will have a breakout when he us under increased stress.  The percentage of exposed body area affected was between 20 and 40 percent.

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected eczematous and seborrheic dermatitis prior to September 21, 2012 under Diagnostic Code 7806 because the evidence does not show symptomatology more severe than that for a 10 percent rating, meaning that the Veteran's skin condition shows less than 20 percent of the entire body or less than 20 percent of the exposed area affected; moreover, system therapy such as corticosteroids or other immunosuppressive drugs were not required for a total duration of six weeks or more during the previous year.  The finding in December 2009 that the Veteran had xerosis on 70 percent of skin surface does not change the rating because xerosis involves dry skin and is not the same disability as the service-connected eczematous and seborrheic dermatitis.  

The Board also finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 7806 for the Veteran's skin disorder beginning September 21, 2012 because the evidence shows 40 percent or less of the entire body or of the exposed area is affected; moreover, the evidence does not show the need for constant or near-constant system therapy such as corticosteroids or other immunosuppressive drugs during the previous year.  Although it was reported in September 2012 that he had been treated with constant or near-constant immunosuppressive retinoids and constant or near-constant topical corticosteroids, these medications, Pimecrolimus 1 percent and Desonideo 0.5 percent, were topical and not oral.  Moreover, his medications were for skin problems of the head, face, and neck; other areas of the body were not affected.  It was reported again on VA evaluation in May 2014 that the Veteran was not taking any oral medications for his skin condition.  His medications are not considered systemic therapy because "systemic" is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007).

As noted above, Diagnostic Code 7806 allows the service-connected skin disability to be rated under Diagnostic Codes 7800-7805 if the criteria for disfigurement and scars are the predominate disability.  As to the lesions in the exposed areas of the Veteran's face and neck, there is no medical evidence of any characteristic of disfigurement prior to VA examination in September 2012 and only one characteristic, a hypopigmented area exceeding 39 square cms, on VA examinations in September 2012 and May 2014.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent prior to September 21, 2012 or in excess of 30 percent beginning September 21, 2012 for his skin disorder under Diagnostic Code 7800.  

Diagnostic Code 7801 can provide a higher rating but only of the Veteran has scars, not of the head, face, or neck, that are deep, cause limited motion, (before October 2008) or (after (October 2008) nonlinear, which the Veteran does not have.  Before October 2008, Diagnostic Codes 7802, 7803 and 7804 do not allow a rating higher than 10 percent for the Veteran's skin disorder.  After October 2008, Diagnostic Code 7802 still does not allow a higher rating for the Veteran's disability.  A rating in excess of 10 percent was not warranted prior to September 2012 under Diagnostic Code 7804 because there was no evidence that the Veteran's scars were painful until VA examination in September 2012.  He complained on examination in September 2012 of three painful scars, which would warrant a 20 percent rating under Diagnostic Code 7804, which is less than his 30 percent evaluation effective September 21, 2012 under Diagnostic Code 7806.  The amendments in October 2008 eliminated Diagnostic Code 7803.  There also is no evidence that the lesions are causing symptoms which would allow a rating under a Diagnostic Code other than the ones discussed, and therefore, Diagnostic Code 7805, either before or after October 2008, does not apply to the Veteran's claim.

The Veteran is competent to report his subjective skin symptoms, such as redness, itching, and flaking, and how his symptoms have caused occupational and social impairment.  His complaints are credible.  The Veteran's complaints have been considered in the above noted decision; however, the VA evaluations discussed above do not shown the severity required for a higher rating during the appeal period.  In evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected skin disability is contemplated and reasonably described by the rating criteria discussed above.  In fact, the Veteran's skin disability did not cause limitation of function when examined by VA in September 2012 and May 2014.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's skin disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

A total disability rating based on individual unemployability due to 
service-connected disability (TDIU) is an element of any appeal for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The Veteran has not contended, and the evidence does not indicate, that he is unemployable as a result of his service-connected skin disorder.  In fact, it was noted on evaluations in September 2012 and May 2014 that the disability did not cause functional impairment.

Because the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent prior to September 21, 2012 and in excess of 30 percent beginning September 21, 2012 for the Veteran's skin disorder is denied.  See 38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation in excess of 10 percent prior to September 21, 2012 and in excess of 30 percent beginning September 21, 2012 for a skin disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


